            Case 1:19-cr-04275-WJ Document 66 Filed 03/31/21 Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO
                                  _______________________

UNITED STATES OF AMERICA,

                Plaintiff,

        vs.                                                            CR 19-4275 WJ

CHARLES WARNER,

Defendant.

                       MEMORANDUM OPINION AND ORDER
                    DENYING DEFENDANT’S MOTION TO SUPPRESS

        THIS MATTER comes before the Court upon Defendant’s Motion to Suppress, filed

December 28, 2020 (Doc. 52). Defendant moves to suppress any and all evidence seized

pursuant to a search executed on electronic devices seized from Mr. Warner on October 28,

2019.   Having reviewed the parties’ briefing and the applicable law, the Court finds that

Defendant’s motion is not well-taken and, therefore, is denied.

                                       BACKGROUND

        According to the criminal complaint, the ATF (Bureau of Alcohol, Tobacco, Firearms

and Explosives) received information that Defendant was involved in the ongoing criminal

possession, manufacture and distribution of firearms, despite his felony record.    Doc. 1

(complaint). ATF determined that Defendant was operating an internet business called “Elite

Warrior Armament” (“EWA”) through Facebook, marketing customized 1911-style pistols. In

2016, ATF advised Defendant that as part of his business activities, he could not possess

firearms.     Doc. 59-1 (ATF Letter to Defendant).      Due to the Defendant’s ongoing non-

compliance, ATF eventually revoked the Federal Firearms License of Elite Warrior Armament in
          Case 1:19-cr-04275-WJ Document 66 Filed 03/31/21 Page 2 of 11




January 2018 for aiding and abetting a felon in possession of a firearm after it was discovered

that Defendant was a silent partner in the business.

I.     October 2019 Search Warrant / Arrest

       From October 7, 2019 until on or about October 17, 2019, ATF Special Agent Sam

Supnick (“Agent Supnick”) made a series of undercover phone calls to Defendant inquiring

about a potential firearms purchase, culminating in an agreement that Agent Supnick would go to

Defendant’s Rio Rancho residence on October 28, 2019 to provide $900 as a deposit for a

customized 1911 pistol. This investigative action led to a search warrant issued by United States

Magistrate Judge Kirtan Khalsa on October 22, 2019 for the Defendant’s Rio Rancho residence.

See Doc. 59-2 (“2019 Search Warrant”).

       On October 28, 2019, Agent Supnick arrived at Defendant’s residence to submit the

deposit as scheduled, was allowed inside the residence, and was shown a 1911 pistol frame and

other components by Defendant. Once Agent Supnick gave Defendant the $900 deposit,

Defendant was placed in custody and the search warrant was executed by other ATF agents who

had been waiting outside the residence. The search uncovered dozens of firearm components,

metal working machinery, business records, ammunition and several electronic devices—

namely, 2 computers and a cell phone.

       Defendant was arrested that day and charged by complaint with felon in possession of a

firearm. See Doc. 1.

       On November 20, 2019, a grand jury returned an Indictment (Doc. 11) charging

Defendant with two counts of felon in possession of a firearm, in violation of 18 U.S.C. §§

922(g)(1) and 924; and one count of dealing in firearms without a license, in violation of 18

U.S.C. §§ 922(a)(1)(A) and 924.



                                                 2
          Case 1:19-cr-04275-WJ Document 66 Filed 03/31/21 Page 3 of 11




II.    June 2020 Search Warrant

       In June 2020, an additional search warrant was sought and issued by United States

Magistrate Judge Steven C. Yarbrough, for the search of the two computers and a cell phone.

Doc. 59-3 (2020 Search Warrant).

       On June 11th 2020, Agent Supnick photographed and disassembled the computer towers,

removing their hard drives. Images of the hard drives were later sent to an ATF laboratory in the

State of Tennessee where they were processed to make the images viewable. They were returned

to Agent Supnick and copies were provided to the defense. The phone could not be readily

searched due to its security feature. The phone, an instrumentality of the crime, was powered on

and a screen saver photograph of a firearm was observed by law enforcement.

                                          DISCUSSION

       The Fourth Amendment to the United States Constitution requires that search warrants

“particularly describ[e] the place to be searched, and the persons or things to be seized.” U.S.

Const. amend. IV. The particularity requirement safeguards persons against “wide-ranging

exploratory searches the Framers intended to prohibit. Maryland v. Garrison, 480 U.S. 79, 84

(1987). In general, a warrant meets the Fourth Amendment’s particularity requirement “when it

enables the searcher to reasonably ascertain and identify the things authorized to be seized.”

United States v. Harris, 903 F.2d 770, 775 (10th Cir. 1990) (citations omitted). A warrant

authorizing seizure of every single business record possessed by a business may be overbroad.

See Voss v. Bergsgaard, 774 F.2d 402, 405–06 (10th Cir. 1985). When business records are

sought, the warrant must be as particular as the information will allow. Anderson v. Maryland,

427 U.S. 463, 480 n.10 (1976).




                                                 3
           Case 1:19-cr-04275-WJ Document 66 Filed 03/31/21 Page 4 of 11




         Only two matters must be particular: the place to be searched and the things to be seized.

United States Wagner, 951 F.3d 1232, 1247 (10th Cir. 2020) (citation and quotations omitted).

The particularity of an affidavit may cure an overbroad warrant. United States v. Leary, 846 F.2d

592, 603 (10th Cir. 1988). Additionally, broad and generic descriptive terms in a warrant may be

valid if they are as specific as the circumstances permit. Id. at 600. The Tenth Circuit has found

warrants phrased in “broad and generic terms of description” reasonable because the nature and

characteristics of some criminal operations do not lend themselves to specific descriptions of

things to be seized. See e.g., United States v. Richardson, 86 F.3d 1537, 1544 (10th Cir. 1996)

(abrogation recognized on other grounds) (“The particularity requirement does not prohibit all

intrusions. It prohibits only those intrusions which are not as limited as possible.”). A defendant

alleging violations of both the Fourth Amendment and Rule 41 of the Federal Rules of Criminal

Procedure bears the burden of proof. United States v. Garcia, 707 F.3d 1190, 1196 n.4 (10th Cir.

2013).

I.       Whether Initial and Subsequent Warrants Were Overbroad

         Defendant contends that the execution of the initial October 2019 was a “wholesale

snatch and grab” of Defendant’s documents and electronic devices that was both overbroad and

without discretion, and violated the Fourth amendment. He also argues that both search warrants

fail for lack of particularity and scope.

         The October 2019 warrant: identifies “Locations to Be Searched” as: Defendant’s

residence, vehicles and outbuildings. Doc. 52-1, Attachment A (emphasis added). Judge Khalsa

authorized the seizure of “items or materials that may contain evidence of the commission of, the

fruits of, or property which has been used as the means committing federal criminal violations of




                                                 4
              Case 1:19-cr-04275-WJ Document 66 Filed 03/31/21 Page 5 of 11




[18 U.S.C. §922(a)(1)(A)].” Doc. 52-1, Attachment B (emphasis added). The list of items to be

seized included “Business records” and Electronic devices.” Id.

         The June 2020 warrant: identifies “Places to Be Searched” as:

         A.) Item #87: Cellular Telephone – Smart Phone (appears to be iPhone) . . .

         B.) Item #97. Asus desktop computer tower serial number . . . seized from
         Warner’s residence by ATF and

         C.) Item #98: Hewlett Packard computer tower, serial number . . . seized from
         Warner’s residence by ATF.

Doc. 52-2, Attachment A (emphasis added). In addition to a search of the items listed above,

Judge Yarbrough authorized the seizure of “All records on the SUBJECT DEVICE described in

Attachment A that relate to violations of [18 U.S.C. § 922(a)(1)(A)]. Doc. 52-2 (Attachment B).1

         A.       Challenges to Initial October 2019 Search Warrant

         Defendant claims that the initial warrant seeking the “blanket seizure” of business records

was insufficiently precise because it essentially sought all records without any particularity to

evidence connected to alleged criminal activity. A close inspection of the warrant undercuts this

argument. Defendant acknowledges that in general, a warrant meets the Fourth Amendment’s

particularity requirement “when it enables the searcher to reasonably ascertain and identify the

things authorized to be seized.” United States v. Harris, 903 F.2d 770, 775 (10th Cir. 1990)

(citations omitted). Having acknowledged this, however, Defendant cannot legitimately argue

that the initial search warrant authorized indiscriminate seizure of his business records. By its

1
  Defendant does not argue that the Government undertook a search of the electronic devices prior to the issuance of
the subsequent search warrant, but rather limits his challenges to the particularity and scope of both warrants as well
as the delay in between the first and second warrant. Even so, it would have mattered little had the computers been
searched after the first search warrant was issued instead of after the issuance of the June 2020 warrant because there
is “no authority finding that computer disks and hard drives are closed containers somehow separate from the
computers themselves.” United States v. Grimmett, 439 F.3d 1263, 1269 (10th Cir. 2006) (noting that the Tenth
Circuit has “adopted a somewhat forgiving stance when faced with a ‘particularity’ challenge to a warrant
authorizing the seizure of computers”) (citing United States v. Simpson, 152 F.3d 1241, 1248 (10th Cir.1998)
(rejecting defendant’s claim that computer disks and hard drive were equivalent of closed containers and required a
second warrant to search them).

                                                          5
            Case 1:19-cr-04275-WJ Document 66 Filed 03/31/21 Page 6 of 11




very nature, the statute identified in the October 2019 Search Warrant, 18 U.S.C. § 922(a)(1),

imposed limitations on the nature of records to be seized: only records connected to matters

relating to the making and sale of firearms. The seizure of Defendant’s business records was thus

restricted, within the warrant’s specific terms, to a particular category of records.

         Defendant relies on Voss v. Bergsgaard to argue that a warrant “authorizing seizure of

every single business record possessed by a business may be overbroad.” 774 F.2d 402, 405-06

(10th Cir. 1985). Voss does not apply here. First, the October 2019 warrant in this case was

quite specific in the nature of the business records that could be seized and therefore did not

authorize “every single business record possessed” by Defendant. Second, Voss is

distinguishable. The statute cited in the search warrant at issue in that case was the conspiracy

statute, 18 U.S.C. §371, which prohibits conspiracy to violate any federal statute law—which in

effect placed no real limitations on seized items. 774 F.2d at 405 (noting that while the warrant

referred to the general conspiracy statute, it was not couched in terms that clearly restrict seizure

to evidence relevant to the violation of the statute and thus did not meet the Fourth Amendment’s

particularity requirement ”).2 By contrast, the October 2019 warrant was not overbroad because

the §922(a)(1) statute referenced in its language relates to a specific criminal offense and

directed the executing law enforcement officers to a particular category of records and

documents. These officers were not (as Defendant contends) unfettered in their discretion to

seize Defendant’s business records.




2
   Defendant’s reliance on United States v. Leary fares no better. In that case, the warrant authorized seizure of
documents that were “typical of the documents kept by an export company” and related to “the purchase, sale and
illegal exportation of materials in violation of the federal export laws.” 846 F.2d 592, 600-01 (10th Cir. 1988). The
court found that notwithstanding the warrant’s reference to Section 371 (the federal conspiracy statute) as a
limitation, such reference “does not constitute a constitutionally adequate particularization of the items to be seized.”
Id. at 601.


                                                           6
              Case 1:19-cr-04275-WJ Document 66 Filed 03/31/21 Page 7 of 11




         Defendant also claims that the officers were “unrestrained as to the time period within

which the records must fall and that reference to §922(a)(1) was insufficient to provide any

meaningful limitation to the search. The Government does not specifically address this argument,

but the Court does not find the argument convincing since Defendant presents no case law

addressing the temporal nature of search warrants.3 Moreover, given the nature of the seized

items on Attachment A in the warrant, see Doc. 52-1 (listing firearm parts, electronic devices,

tools and machinery used in the manufacture or assembly of firearms; photos; video tapes), it

would be somewhat impractical to require officers executing a search to hunt for some temporal

indicia on the items seized. The relevance of a temporal connection between any of the items

seized/searched appears to one more appropriately addressed on admissibility grounds and at a

later time.

         The Government also supports the seizure of Defendant’s business records with the

“permeated with fraud exception” to the particularity requirement. Under this exception, all

business records can be lawfully seized if all of the business’s records are likely evidence of

criminal activity. See e.g., United States v. Cooper, 654 F.3d 1104, 1127 (10th Cir. 2011)

(seizure of a broad array of documents was permissible due to broad scheme to defraud).

Defendant argues that this exception does not apply here because the Government conflates

“fraudulent” activity (to which the exception applies) with “illegal” activity (which

impermissibly enlarges the scope of the exception). However, because the Court has determined

that the initial search warrant was not overbroad and was sufficiently particular to meet Fourth

Amendment requirements, there is no need to consider whether this exception applies.

         B.       Challenges to Subsequent June 2020 Search Warrant

3
 Defendant again references Leary to argue that the warrant here was overbroad in terms of time period. See Doc.
52 at 4 (“In . . . Leary, the Tenth Circuit explicitly held that such a limitation was in fact, “no limitation at all.”).
However, Leary did not discuss the temporal scope of seized documents at all.

                                                           7
          Case 1:19-cr-04275-WJ Document 66 Filed 03/31/21 Page 8 of 11




        Defendant contends that the overbreadth of the second search warrant “is much worse”

than the initial one, comparing the list of documents sought to a “laundry list of everything

which could possibly be contained on the electronic devices.” Doc. 52 at 5.

        The Court again is not convinced that the second search warrant failed the particularity

requirement. The list of items sought under this warrant is just not as much of a free-for-all as

defense counsel suggests. While the list does include generic information found on a mobile

phone or computer (photos, text messages, emails, chats, documents and spreadsheets), seizure

of these items is expressly limited—just as it was in the initial search warrant—to items relating

to violations of 18 U.S.C. §922(a)(1)(A). So, unless people generally are in the practice of

saving documents, photos, messages and texts that relate to the making and selling of firearms

(and the court would assume it is not), the June 2020 search warrant is not overbroad and

sufficiently satisfies the Fourth Amendment’s particularity requirement.

        The Government contends that the “good faith exception” should apply to both warrants

as an alternative argument in the event the Court finds that either warrant is invalid for lack of

probable cause. See United States v. Leon, 468 U.S. 897 (1984); United States v. Corral-Corral,

899 F.2d 927, 932 (10th Cir. 1990) (government bears the burden of proving that its agents'

reliance on a search warrant was objectively reasonable). Defendant raises no viable argument

that the warrant was infirm, invalid or lacked probable cause and so the Court need not address

this issue further.

        Accordingly, the Court finds that neither search warrant was overbroad and that both

warrants satisfied the Fourth Amendment’s particularity requirements.




                                                8
          Case 1:19-cr-04275-WJ Document 66 Filed 03/31/21 Page 9 of 11




II.    Insufficient Attenuation Between Initial Seizure and Subsequent Search

       Defendant contends that the officers had not seized the electronic devices during the

execution of an overbroad initial warrant in October 2019, they never would have had them in

their possession and therefore never would have been able to submit them to a search based on

the June 8, 2020 warrant. Since it was the exploitation of the initial unlawful seizure that led to

the subsequent general search, and the Government will be unable to show any attenuation

between the initial seizure and search months later, all physical evidence recovered pursuant to

the June 8, 2020 warrant must be suppressed. See Wong Sun v. United States, 371 U.S. 471,

487-88 (1963) (any physical evidence which is itself the result of an unlawful seizure is

inadmissible unless it is sufficiently attenuated from the seizure); see also United States v. Fox,

600 F.3d 1253, 1260-61 (10th Cir. 2010) (consent to search not attenuated from illegal seizure

because of no intervening circumstances).

       Defendant’s argument fails. Wong Sun and its progeny applies only where the starting

place is an unlawful seizure. The Court has not found the seizure in either warrant to be

unlawful, and so there is no need for further analysis on this issue.

III.    Execution of Subsequent Warrant Was Unreasonable

       Last, Defendant contends that the unexplained delay between the seizure of the electronic

devices and their subsequent overbroad search was unreasonable and was prohibited by the

Fourth Amendment. The Tenth Circuit has stated that “an unreasonable delay in obtaining a

search warrant can sometimes violate the Fourth Amendment.” United States v. Christie, 717

F.3d 1156, 1162 (10th Cir. 2013). In addressing the timeliness of execution of a search warrant,

the focus is whether there is still probable cause to support a search. United States v. Garcia, 707

F.3d 1190, 1194 (10th Cir. 2013).



                                                  9
          Case 1:19-cr-04275-WJ Document 66 Filed 03/31/21 Page 10 of 11




        The Fourth Amendment “does not specify that search warrants contain expiration dates.”

United States v. Burgess, 576 F.3d 1078, 1097 (10th Cir. 2009). In addressing the timeliness of

execution of a search warrant, the focus is whether there is still probable cause to support a

search. Garcia, 707 F.3d at 1194. Even a substantial delay in the execution of a search warrant

may be permissible when the evidence is still likely to be in the place searched. Id. at 1195.

There is no bright-line rule regarding the time frame with which a warrant must be obtained;

thus, in assessing the reasonableness of the delay a court must take into account the totality of the

circumstances. United States v. Christie, 717 F.3d 1156, 1162 (10th Cir. 2013).

        The Court finds that the eight-month delay between the two search warrants was not

unreasonable. Defendant suggests that there is something improper about the eight-month delay

between the seizure of the two computers and the time they were searched, yet does not express

any prejudice or harm from the delay October 2019 seizure and the June 2020 search, or explain

why that period of delay was unreasonable. See United States v. Johns, 469 U.S. 478, 487 (1985)

(while police officers may not indefinitely retain possession of a vehicle and its contents before

they complete a valid warrantless search, the owner of the property must prove delay in the

completion of a search was unreasonable because it adversely affected a privacy or possessory

interest).4

        Once the computers in this case were seized on October 19, 2020, they remained in ATF

custody until they were sent off to a forensic lab in Tennessee in June 2020. The level and extent

of probable cause remained the same in June 2020 when the computers were searched as it was

the day they were seized. See, e.g., United States v. Christie, 717 F.3d 1156, 1167 (10th Cir.

2013) (finding no Fourth Amendment violation when computer search was executed five months


4
   As a result of Defendant alleging earlier in the case that the computers contained information helpful to the
defense, the Government provided a full copy of the hard drive to defense counsel. Doc. 59 at 7, n.1.

                                                      10
         Case 1:19-cr-04275-WJ Document 66 Filed 03/31/21 Page 11 of 11




after consent was given and when a second and a more thorough search was performed three

years after securing custody of the computer); see also United States v. Gregoire, 638 F.3d 962-

68 (8th Cir. 2011) (finding no violation in one-year delay in searching a laptop after seizure).

       The Court therefore finds no reason to suppress evidence resulting from the search of

Defendant’s two computers based on an eight-month delay between the seizure in October 2019

and the search in June 2020.

       THEREFORE,

       IT IS ORDERED that Defendant’s Motion to Suppress (Doc. 52) is hereby DENIED for

reasons described in this Memorandum Opinion and Order.




                                              ________________________________________
                                              WILLIAM P. JOHNSON
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                11
